Citation Nr: 0803698	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-21 581	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed tinnitus is not etiologically 
linked to the veteran's service or any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection for tinnitus, the Board observes that the RO 
issued VCAA notices to the veteran in August 2003 and March 
2006 which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
March 2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The October 2003 VCAA notice was 
issued prior to the December 2003 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  A VA medical 
examination report and service medical records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has tinnitus as a 
result of his in-service exposure to noise as a combat 
rifleman.  He states that his tinnitus began while he was in 
service.  His representative further contends that, pursuant 
to Charles v. Principi, 16 Vet. App. 370, 274 (2002), the 
veteran is competent to state that he has ringing in his ears 
and when this phenomenon began, and therefore, the evidence 
is in equipoise and service connection should be granted for 
tinnitus.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; i.e., that he was exposed 
to loud noise in service and that he has had tinnitus since 
service.  Charles v. Principi, supra. (finding the veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, as a layman 
without proper medical training and expertise, the veteran is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Moreover, competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  

The Board observes that the service medical records show no 
relevant complaints, findings, treatment or diagnoses for 
tinnitus.  Moreover, there is no evidence that the veteran 
sought treatment for tinnitus prior to his initiation of this 
claim in June 2003.  The evidence of record shows he was 
initially diagnosed with tinnitus during the November 2003 VA 
audiological examination.  

While the evidence reveals that he currently suffers from 
tinnitus, the Board finds that preponderance of the competent 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident therein.  
In fact, the November 2003 VA audiological examiner, while 
noting the veteran's stated history of in-service exposure to 
loud noise and the onset of tinnitus since the 1980's, also 
notes that the veteran had documented normal auditory 
thresholds at the time of his separation examination and 
subsequently opines that it is not likely that either the 
veteran's hearing loss or tinnitus resulted from acoustic 
trauma during military service.  There is no medical opinion 
of record etiologically linking his current tinnitus to his 
service.  As noted above, the medical evidence of record 
indicates that the veteran was not treated for any complaints 
associated with tinnitus in service and the objective 
evidence indicates that he was initially diagnosed with 
tinnitus in November 2003, 12 years after his discharge.  The 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's 
disability and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Further, 
VA requested the veteran submit evidence etiologically 
linking his current tinnitus to his service or any incident 
therein.  However, he has not submitted any medical evidence 
etiologically linking his current tinnitus to service or any 
in-service noise exposure.

The Board cannot assign any weight to the veteran's lay 
assertions that his currently diagnosed tinnitus is a result 
of in-service acoustic trauma.  Espiritu, supra.  Moreover, 
the Board finds that the service medical records are more 
contemporary to the time the veteran alleges he first 
experienced tinnitus and are of more probative value than his 
current recollections, given many years later.  Therefore, 
the Board determines that the preponderance of the evidence 
is against service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


